Citation Nr: 9908402	
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  95-17 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to Department of Veterans Affairs (VA) benefits 
as the child of a veteran whose death is service-connected.  


ATTORNEY FOR THE BOARD

K. Hudson, Counsel





INTRODUCTION

The veteran had active service from February 1979 to June 
1988.  His service ended with his death in a motor vehicle 
accident.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) administrative 
decision of November 1994, which denied entitlement to 
dependency and indemnity compensation (DIC) on the basis that 
the veteran's accident had been the result of willful 
misconduct, and, hence, not in the line of duty.  In her 
substantive appeal, the appellant indicated that she was 
seeking educational benefits only, on behalf of the minor 
child, on the basis that the child is the veteran's child, 
and not for a "check each month."  However, the 
supplemental statement of the case issued subsequent to that 
statement continued to address the issue as encompassing 
entitlement to DIC benefits.  In the Board remand in November 
1996, the substantive appeal was interpreted as withdrawing 
the issue of entitlement to DIC benefits from consideration.  
However, in December 1996, the appellant stated that she had 
applied not only for education benefits, but for "all 
benefits that should be awarded to a dependent of a veteran 
deceased while on active duty."  Clearly, the appellant's 
own statement must define her claim.  In this regard, we note 
that the remand was the first indication to the veteran that 
her statement had been considered as a withdrawal of the 
claim, and she promptly sent a clarifying statement.  
Although she did not respond to a request to clarify the 
matter, sent by the RO in June 1998, the request was sent to 
the appellant's previous address, rather than the address 
noted on her December 1996 statement, and she had already 
clarified the issues in her December 1996 claim.  

The appellant has not been sent a supplemental statement of 
the case subsequent to the remand, and her submission of 
additional evidence, nor was a decision entered by the RO 
subsequent to the submission of additional evidence.  
However, because of our decision in this case, we do not 
believe that the best interests of the appellant would be 
served by further delaying this appeal.


FINDINGS OF FACT

1.  The veteran died while on active duty in June 1988.

2.  The veteran was the father of the child, M., of the 
appellant born in December 1988.

3.  The veteran's apparent intoxication at the time of his 
death has not been shown to have been the proximate cause of 
death.

4.  The veteran's death has not been shown to be due to 
willful misconduct. 

5.  The child, who was born in December 1988, has not reached 
the age or education level required for entitlement to 
dependents' educational assistance.


CONCLUSIONS OF LAW

1.  Entitlement to DIC benefits as the veteran's child is 
established on behalf of M.  38 C.F.R. §§ 3.1, 3.5, 3.57, 
3.210, 3.301 (1998).  

3.  The appellant has not submitted a claim upon which relief 
may be granted for dependent's educational assistance under 
38 U.S.C. Chapter 35.  38 C.F.R. § 21.3040, 21.3041 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant has filed a claim for DIC benefits, on behalf 
of her minor child, on the basis that the child is also the 
veteran's child, and that the veteran's death should be 
service-connected.  The RO found that the veteran's death was 
due to willful misconduct, and, accordingly, VA benefits were 
not payable.  

Initially, the Board finds that the appellant's claim is 
plausible or "well grounded" within the meaning of 38 
U.S.C.A. § 5107. See, e.g., Smith (Cynthia) v. Derwinski, 2 
Vet. App. 241, 244 (1992) (preponderance of the evidence 
standard applicable in denial of dependency and indemnity 
compensation claim when finding of willful misconduct made); 
see also Murphy v. Derwinski, 1 Vet.App. 78 (1991). 

Child of the Veteran 

Addressing whether the child, M., is the veteran's child, the 
veteran and the appellant were not married to each other at 
the time of the veteran's death; in such cases, evidence 
showing that the veteran was the father will be required in 
accordance with the facts of the individual case.  38 C.F.R. 
§§ 3.57, 3.210(b) (1998).  Proof of the relationship may 
consist of, for example, written acknowledgment from the 
father; statements of persons who know that the veteran 
accepted the child as his; or information obtained from 
service department or public records, showing that the 
veteran was named the father of the child, with his 
knowledge.  38 C.F.R. § 3.210(b)(3) (1998).  The child was 
born posthumously, in December 1988, but the appellant has 
submitted affidavits from three friends of the veteran, 
signed in September 1988, which attest that, prior to his 
death, the veteran had acknowledged paternity of the child to 
them while the appellant was pregnant.  In addition, a 
service department physician signed an affidavit in August 
1988, attesting that the appellant's obstetrics medical 
records identified the veteran as the father of the 
appellant's child.  We deem these affidavits adequate proof 
to establish that the veteran was the father of the child, 
M., on whose behalf benefits are claimed.  

Entitlement to DIC benefits

Turning to the question of whether benefits can be granted 
based on the veteran's death, entitlement to DIC benefits 
exists for a surviving child of a veteran who died on active 
duty, and whose death was not due to willful misconduct.  
38 C.F.R. §§ 3.1(d)(1), 3.5 (1998).  The veteran died in June 
1988, as the result of injuries sustained in an automobile 
accident.  The RO denied the claim on the basis that the 
accident was caused by the veteran's intoxication, and, 
hence, was the result of willful misconduct.  

The accident that resulted in the veteran's death occurred in 
June 1988, at about 3:30 a.m., when the veteran was 
attempting to return to his ship.  He struck a truck-trailer 
that was stopped in the lane in which he was driving, and 
died before he arrived at a hospital.  The evidence does not 
indicate that a line of duty determination was made by the 
service department.  However, the service department did 
conduct an investigation of the accident, which was finalized 
in October 1988, and a complete copy of the report is of 
record.  This report included a Medical Examiner's report 
showing that the veteran's blood alcohol level was 158 mg/dl, 
which was noted to constitute driving under the influence of 
alcohol under state law.  There is no evidence disputing this 
conclusion.  

"Willful misconduct" is defined as an act involving 
conscious wrongdoing or known prohibited action.  It involves 
deliberate or intentional wrongdoing with knowledge of, or 
wanton and reckless disregard for, its probable consequences.  
Mere technical violation of police regulations or ordinances 
per se will not constitute willful misconduct.  Willful 
misconduct will not be determinative unless it is the 
proximate cause of injury, disease, or death. 38 C.F.R. § 
3.1(n) (1998).  Further, willful misconduct must be shown by 
a preponderance of the evidence.  Myore v. Brown, 9 Vet.App. 
498, 505 (1996).  

Although the simple drinking of alcoholic beverage is not 
itself willful misconduct, if in the drinking of a beverage 
to enjoy its intoxicating effects, intoxication results 
proximately and immediately in the disability or death, the 
disability or death will be considered the result of the 
person's willful misconduct. 38 C.F.R. § 3.301(c)(2).  
Similarly, an injury incurred during active service shall not 
be deemed to have been incurred in line of duty if such 
injury or disease was a result of the abuse of alcohol or 
drugs, including such excessive use at any one time, 
sufficient to cause disability to or death of the user, by 
the person on whose service benefits are claimed.  38 C.F.R. 
§ 3.301 (1998).  

If intoxication results proximately and immediately in 
disability or death, the disability or death will be 
considered to be the result of the person's own willful 
misconduct.  38 C.F.R. §3.301(c)(2) (1998); Forshey v. West, 
12 Vet.App. 71, 74 (1998).  "Proximate cause" is defined as 
"that which, in a natural continuous sequence, unbroken by 
any efficient intervening cause, produces injury, and without 
which the result would not have occurred."  Forshey, at 73-
74 (citing BLACK'S LAW DICTIONARY 1225 (6th ed. 1990)).  
Consequently, the remainder of the discussion will address 
whether the veteran's intoxication was the proximate cause of 
his death.  

The service department investigation report contained 
findings of fact, which, as pertinent to the matter of 
alcohol intoxication as the proximate cause of death, find 
that the accident occurred on a dry, straight, level road, on 
a well-lighted area on a clear night.  The speed limit was 45 
miles per hour (mph).  He was driving under the influence of 
alcohol, was not wearing a seat belt or shoulder belt, and 
did not apply his brakes.  No autopsy was performed on the 
veteran.  At the time of the accident, a very dim left rear 
bumper light on the truck was flashing; no other overhead, 
brake, emergency or other lights were on.  We do not dispute 
these findings.  

In addition, we do not dispute that the police report listed 
the veteran's driving under the influence as the primary 
cause of the accident, and did not list any other causes.  In 
this regard, evidence accepted as true in the police report, 
a statement from the truck driver, to the effect that all of 
his lights had been on prior to the accident, was disputed by 
the statement of a neutral eyewitness, who reported that the 
truck driver ran and got in his truck and turned on the 
lights after the accident had occurred.  The service 
department investigation report found, and we agree, that the 
eyewitness's statement was more probative.  

The investigation report also included findings of fact to 
the effect that the veteran's estimated speed at the time of 
the accident was 75 mph, and that "[e]ither the police or 
the medical examiner found something to lead them to suspect 
use of cocaine may have been involved.  Only the medical 
examiner hints at this, not the police."  

However, in examining the evidentiary enclosures, we cannot 
find support for the finding that the veteran's speed was 75 
mph.  In this regard, while the records refer to a "high 
rate of speed," the only actual estimate of the speed was in 
the Medical Examiner's report, which noted that the speed was 
estimated at 55 to 65 mph, and that the impact moved the 
truck 8 feet.  That report, also cited in support of the 
finding as to suspected cocaine, notes that "[i]nvestigation 
shows possible cocaine."  However, the results of a 
toxicology for drugs were "none detected."  An autopsy was 
not conducted.  

The service department investigation also contained numbered 
conclusions, or "opinions."  The following opinion is 
pertinent to the issue of proximate cause:  

"6.  [Veteran] was negligent, and his 
driving while intoxicated, combined with 
driving at excessive speed appear to be the 
proximate cause of this accident.  The truck 
driver's lack of caution in not having his 
overhead trailer lights or emergency blinkers 
on also appear [sic] to be a contributing 
fact by creating a visibility problem."

It was also noted that the veteran failed to see the stalled 
vehicle because he had fallen asleep.  

Thus, although the service department investigation shows 
that the veteran was driving under the influence of alcohol, 
the report also indicates that the veteran had fallen asleep 
at the wheel, as supported by the lack of any evidence that 
he applied the brakes prior to the impact, and that the 
truck's lights were not on, creating a potential hazard.  In 
this regard, a statement from a witness, who saw the accident 
as she was returning to her vehicle at the gas station next 
to the accident location, noted that prior to pulling into 
the gas station, she had been forced to swerve into the next 
lane to avoid crashing into the truck herself, due to poor 
visibility of the truck.  She stated that the truck did not 
have any overhead lights, flares, brake, or emergency lights 
on; only a small light on the bumper had been dimly and 
slowly blinking.  She also observed the driver of the truck 
return to the vehicle and turn on all of the lights after the 
accident.  She did not see the car stop or hear any sound of 
braking.  

In addition, the appellant has written, stating that she 
believes that the veteran fell asleep at the wheel due to 
sleep deprivation.  She stated that, at the time of his 
death, she and the veteran were stationed on board a ship 
that was in dry dock, being completely overhauled, and that 
the veteran was in charge of the department doing the 
overhaul, which required that he put in long hours.  He also 
had a second job at the time, at a lounge where he worked 
until the early hours of the morning.  However, the appellant 
did not profess to any actual knowledge of whether the 
veteran was sleep-deprived at the time of the accident, and, 
in any event, driving while sleep-deprived, as well as 
intoxicated, would not lessen any culpability.  See Yeoman v. 
West, 140 F.3d 1443, 1448 (Fed. Cir. 1998).  

In evaluating the evidence, willful misconduct must be shown 
by a preponderance of the evidence.  Myore v. Brown, 9 
Vet.App. 498, 505 (1996).  Thus, if the evidence supports the 
claim or is in relative equipoise, the veteran prevails.  
Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).  This case 
turns on whether the veteran's alcohol intoxication was the 
proximate cause of his death.  However, because the veteran 
died in the accident, he was unable to provide any 
information regarding the accident.  Additionally, there were 
no other passengers in the car to report on his behavior 
prior to the accident.  As a result, assumptions have been 
made based on circumstantial evidence, which does not 
necessarily lead to the assumptions made.    

For example, evidently, it has been assumed that he was 
asleep, solely because he did not apply brakes prior the 
accident.  However, we disagree that this would be the most 
likely cause of the veteran's failure to apply his brakes.  
For one thing, the description of the accident in the police 
report indicates that it took place shortly after the veteran 
had exited from an interstate; he would have had to be awake 
to negotiate the exit.  Although the accident occurred in a 
well-lit area, it was at night, and a witness has testified 
to the low visibility of the truck the veteran struck.  It is 
our opinion that it is at least as likely that the veteran 
did not apply his brakes because he happened to be glancing 
elsewhere, and failed to see the truck in time, or failed to 
see that the truck was not moving.  

It has also apparently been assumed that alcohol caused the 
accident because the veteran's blood alcohol level indicated 
that he was intoxicated.  Regarding whether the intoxication 
itself was the proximate cause of the accident, as noted 
above, proximate cause means that there were no intervening 
causes; that "but for" the intoxication, the accident would 
not have occurred.  See Forshey.  Evidence which tends to 
prove or disprove the existence of an intervening cause is 
relevant to the determination of proximate cause.  Forshey, 
at 74.  In this case, the evidence of the veteran's speed 
ranged from 55 to apparently 75 mph, although the basis for 
the speed estimates is not known; neither the driver of the 
truck nor the other witness's statements contain speed 
estimations, and no other rationale, such as the severity of 
impact, was identified.  Although the police investigator 
felt that the veteran should have been able to take evasive 
action to avoid the truck, we note that his opinion was based 
on his acceptance of the truck driver's word that his 
emergency flashers had been on, a statement contradicted by 
an impartial witness.  The service department investigation 
report also indicated that the truck driver's statement was 
less credible, because he stated that he was standing on the 
left front tire at the time of the collision; had he been 
where he stated, he likely would have been knocked off the 
wheel in the impact, which moved the truck 8 feet.  

In view of the hazard created by the unlit truck stopped in 
the lane in which the veteran was driving, we believe that it 
was at least as likely as not that this truck was an 
intervening cause of the accident.  While the witness was 
able to evade the truck, it cannot be concluded, simply 
because the veteran was not able to avoid the accident, that 
it would not have occurred but for the intoxication.  We 
consider it to be equally likely that she was simply more 
attentive at that moment; vehicles are required to display 
lights at night, as well as emergency lights when stopped in 
a traffic lane, to alert not just the intoxicated, but for 
everyone's safety.  In this regard, the witness was preparing 
to turn into a gas station, and the police report indicates 
that the truck was so close to the gas station that it was 
actually blocking part of the access road to the gas station.  
It stands to reason, therefore, that she would have slowed 
down considerably by that point in anticipation of the 
immediate turn. 

Consequently, the evidence regarding whether driving while 
intoxicated was the proximate cause of the veteran's death is 
in equipoise, and, willful misconduct not being established 
by a preponderance of the evidence, entitlement to DIC 
benefits is established.

Entitlement to dependent's educational assistance under 38 
U.S.C. Chapter 35

The appellant has also claimed entitlement to educational 
benefits, on behalf of the child.  For the purposes of 
dependents' educational assistance under 38 U.S.C. Chapter 
35, the child of a veteran whose death is service-connected 
will have basic eligibility for educational assistance.  
38 C.F.R. § 21.3020 (1998).  However, in general, a program 
of education may not be commenced prior to the child's 18th 
birthday, the completion of secondary schooling, or the 
completion of compulsory school attendance under state law, 
whichever is earlier.  38 C.F.R. §§ 21.3040, 21.3041 (1998).  
The child, who was born in December 1988, has not reached the 
age where an approved program of education may be commenced.  
Consequently, the appellant's claim for this benefit fails at 
this time because of absence of legal merit or lack of 
entitlement under the law, and the claim is denied as a 
matter of law.  Sabonis v. Brown, 6 Vet.App. 426 (1994).











ORDER

Entitlement to DIC benefits as the surviving child of a 
veteran whose death is service-connected is granted, subject 
to regulations governing the payment of monetary benefits.

Entitlement to dependent's educational assistance under 38 
U.S.C. Chapter 35 is denied.


		
      JEFF MARTIN
	Member, Board of Veterans' Appeals

